UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wanna nee nnn eee nnn meen neeenn x
YOEL RAVITZ, :
Plaintiff,
ORDER OF DISMISSAL
v.
19 CV 10882 (VB)
CAPITAL ONE BANK (USA), N.A.,
Defendant.
ones = X

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than March 9, 2020. To be clear, any application to restore the action must be
filed by March 9, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to close this case,

Dated: January 8, 2020
White Plains, NY

 

Vincent L. Briccetti
United States District Judge
